Exhibit 10.65


CHICO’S FAS, INC.
FORM OF
AMENDED AND RESTATED 2012 OMNIBUS STOCK AND INCENTIVE PLAN
SPECIAL PERFORMANCE AWARD AGREEMENT
FOR PERFORMANCE SHARE UNITS
EMPLOYEE
This Performance Award Agreement (this “Performance Award Agreement”) is
effective as of <<date>> (the “Grant Date”), and is entered into between Chico’s
FAS, Inc., a Florida corporation (the “Company”), and <<Employee>> (the
“Employee”). Capitalized terms not otherwise defined herein shall have the same
meanings as in the Company’s Amended and Restated 2012 Omnibus Stock and
Incentive Plan, as amended from time to time (the “Plan”), the terms of which
are hereby incorporated by reference and made a part of this Performance Award
Agreement. All references to specified paragraphs pertain to paragraphs of this
Performance Award Agreement unless otherwise specifically provided.
The Human Resources, Compensation and Benefits Committee of the Board of
Directors of the Company (the “Committee”) approved this Performance Award
grant, in the form of performance share units (“PSUs”), pursuant to the Plan,
provided that the Employee continues to be employed as an employee of the
Company on the Grant Date.
In consideration of the mutual promises set forth below, the parties hereto
agree as follows:
1.Grant of PSUs. The Company hereby grants to the Employee the right to receive
the target number of PSUs indicated on Exhibit 1 hereto (the “Target”) at the
end of the Restriction Period set forth in Paragraph 5, with the earn-out
opportunity to receive PSUs equal to <<%>> - <<%>> of the Target, subject to the
achievement of the Minimum Performance Requirement and Performance Goals set
forth in Paragraph 2. After the achievement and certification of the Minimum
Performance Requirement and Performance Goals as provided in Paragraph 2.b, each
earned PSU shall entitle the Employee to receive one share of Common Stock of
the Company, payable on the Payment Date (as defined below), provided the
applicable service requirements of Paragraphs 5, 6 and 7 are met. The PSUs are
granted pursuant to the Plan and are subject to the provisions of the Plan, as
well as the provisions of this Performance Award Agreement. The Employee agrees
to be bound by all of the terms, provisions, conditions and limitations of the
Plan and this Performance Award Agreement. To the extent the terms of the Plan
and this Performance Award Agreement are in conflict, the terms of the Plan
shall govern.
2.    Earning the Award, Minimum Performance Requirement and Performance Goals.
The Employee’s right to receive the PSUs is subject to the following conditions
(and the PSUs shall not be considered earned until all of the below conditions
are met):
a.    The Employee continues to be employed through the Vesting Date as set
forth in Paragraph 5, subject to the provisions in Paragraphs 6 and 7; and


Page | 1



--------------------------------------------------------------------------------




b.    The minimum performance requirement (the “Minimum Performance
Requirement”) and performance goals (the “Performance Goals”) established by the
Committee are achieved as provided in this Paragraph 2.b and Exhibit 1 hereto.
(The Minimum Performance Requirement and the Performance Goals are sometimes
collectively referred to hereinafter as the “Performance Requirements under
Paragraph 2.b”.) The Minimum Performance Requirement is based on certain
comparable sales goals during at least <<#>> quarters during the period
beginning on the Grant Date through <<date>> (the “Performance Period”) as
described in more detail on Exhibit 1 hereto. The Performance Goals are based on
the highest twenty (20) trading day average closing price of the Common Stock
during the last <<#>> quarters of the Performance Period and have threshold,
target and maximum goals and payouts as described in more detail on Exhibit 1
hereto. The Committee may not adjust the Minimum Performance Requirement or
Performance Goals during the Performance Period. If either the Minimum
Performance Requirement is not met or the performance level with regard to the
Performance Goals is below the established threshold, no PSUs shall be payable
under this Performance Award Agreement. If the performance level with regard to
the Performance Goals is above the established maximum, no PSUs shall be payable
above such maximum. The Committee shall determine and certify whether the
Minimum Performance Requirement has been met and the level of performance with
regard to the Performance Goals after the end of the Performance Period. Except
as provided otherwise in Paragraph 7.c (with regard to a Change in Control
during the Performance Period), any PSUs that are not, based on the Committee’s
determination, earned by performance during the Performance Period shall be
cancelled and forfeited.
3.    No Transfer of PSUs. During the Restriction Period (as defined in
Paragraph 5), the Employee shall have no rights to or with respect to such PSUs
except as specifically set forth in this Performance Award Agreement, and,
during the Restriction Period, such nonvested PSUs shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, other than by will,
the laws of descent and distribution or by qualified domestic relations order or
pursuant to a beneficiary designation made under the Plan. No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities, or torts of the Employee.
4.    Risk of Forfeiture. Subject to Paragraphs 6 and 7: (a) upon the Employee’s
termination of employment (as determined under Paragraph 8) or (b) following the
Employee’s Termination Date (as defined in Paragraph 8), upon the Committee’s
determination that the Employee has violated any of the covenants in Paragraphs
13 through 18 herein, in each case prior to the Vesting Date and regardless of
whether the Performance Requirements under Paragraph 2.b are achieved, the
Employee shall forfeit the right to receive all PSUs and all PSUs shall be
automatically cancelled.
5.    Vesting Date and Payment Date. Subject to the forfeiture provisions in
Paragraph 4 and the accelerated vesting provisions in Paragraphs 6 and 7, if the
employment requirements are met and to the extent the Performance Requirements
under Paragraph 2.b are achieved, the restrictions applicable to the PSUs will
lapse on <<date>> (the “Vesting Date”). The period from the Grant Date to the
Vesting Date is sometimes referred to as the “Restriction Period”. To the extent
not previously forfeited, the vested and earned PSUs shall be paid on <<date>>
(the “Payment


Page | 2

--------------------------------------------------------------------------------




Date”) in the form of unrestricted shares of Common Stock as provided in
Paragraph 9, subject to the provisions in Paragraph 12.
6.    Termination of Employment. The Employee’s voluntary or involuntary
termination of employment (as determined under Paragraph 8) shall affect the
Employee’s rights under this Performance Award Agreement as follows:
a.    Voluntary Termination or Termination for Cause. If, other than as
specified below, the Employee voluntarily terminates employment with the Company
or the Employee’s employment is terminated by the Company for Cause prior to the
Vesting Date, then the Employee shall forfeit the right to receive all nonvested
PSUs. For purposes of this Performance Award Agreement, “Cause” shall mean:
(i)
If the Employee has an Employment Agreement (as defined in Paragraph 27.b) in
effect on the Grant Date that defines Cause, Cause as defined in the Employment
Agreement; or

(ii)
If the Employee does not have an Employment Agreement or such Employment
Agreement does not define Cause, the Employee’s engaging in any of the following
conduct:

1.
Conduct resulting in a conviction of, or entering a plea of no contest to, any
felony;

i.
Conduct resulting in a conviction of, or entering a plea of no contest to, any
crime related to employment, but specifically excluding traffic offenses;

ii.
Continued neglect, gross negligence, or willful misconduct by the Employee in
the performance of the Employee’s duties, which has a material adverse effect on
the Company or its subsidiaries;

iii.
Willful failure to take actions permitted by law and necessary to implement the
policies of the Company or its subsidiaries as such policies have been
communicated to the Employee;

iv.
Material breach of the terms of this Performance Award Agreement, including but
not limited to Paragraphs 13 through 18 herein; or

v.
Drug or alcohol abuse to the extent that such abuse has an obvious and material
adverse effect on the Company or its subsidiaries or upon the Employee’s ability
to perform his or her duties and responsibilities.

b.    Involuntary Termination without Cause. Unless Paragraph 7.c applies, if
the Employee’s employment is terminated by the Company without Cause prior to
the Vesting Date,


Page | 3

--------------------------------------------------------------------------------




then the Employee shall forfeit the right to receive all nonvested PSUs. The
Committee, or its delegee, as applicable, shall retain the authority to
accelerate time-vesting, but not the Payment Date, of all or a portion of the
PSUs in its sole discretion, provided, however, in such event, any time-based
vested PSUs shall remain subject to the Performance Requirements under Paragraph
2.b and further subject to forfeiture upon violation of any covenant referenced
in Paragraph 4.b and, to the extent earned, the PSUs shall be issued and
delivered as unrestricted shares of Common Stock on the Payment Date as provided
in Paragraph 9.
7.    Retirement, Death or Disability, or Change in Control. The Employee’s
Retirement, or death or Disability, or a Change in Control, shall affect the
Employee’s rights under this Performance Award Agreement as follows
a.    Retirement. Unless Paragraph 7.c applies, if the Employee’s employment
with the Company is terminated due to Retirement prior to the Vesting Date, to
the extent not previously vested or forfeited, then the Prorated Portion (as
defined below) of the PSUs shall become fully time-based vested but shall remain
subject to the Performance Requirements under Paragraph 2.b and further subject
to forfeiture upon violation of any covenant referenced in Paragraph 4.b and, to
the extent earned, the Prorated Portion of the PSUs shall be issued and
delivered as unrestricted shares of Common Stock on the Payment Date as provided
in Paragraph 9. For these purposes, the “Prorated Portion” shall be equal to the
number of shares which is the product of (i) a fraction, the numerator of which
is the number of months (which may not be a whole number) elapsed beginning on
the Grant Date and ending on the Termination Date and the denominator of which
is the total number of months beginning on the Grant Date and ending on the
Vesting Date, multiplied by (ii) the total number of PSUs. For these purposes,
the Employee’s position as an employee of the Company will not be considered to
be terminated by “Retirement” unless prior to the Termination Date: (i) the
Employee provides written notice to the Company of intent to formally retire;
(ii) the Employee has reached age 55; (iii) the Employee’s combined age and
years of service with the Company as an employee is equal to 65 or greater; and
(iv) the Company approves the Employee’s termination as a “Retirement” for
purposes of this Performance Award Agreement, which approval is in the sole
discretion of the Committee, or its delegee, as applicable.
b.    Death or Disability. Unless Paragraph 7.c applies, if the Employee’s
employment with the Company is terminated by death or due to a Disability prior
to the Vesting Date, to the extent not previously vested or forfeited, then the
PSUs shall become fully time-based vested but shall remain subject to the
Performance Requirements under Paragraph 2.b and further subject to forfeiture
upon violation of any covenant referenced in Paragraph 4.b and, to the extent
earned, the PSUs shall be issued and delivered as unrestricted shares of Common
Stock on the Payment Date as provided in Paragraph 9. For purposes of this
Performance Award Agreement, the Employee has a “Disability” if the Employee is
determined to be disabled in accordance with the applicable disability insurance
program of the Company. If the Employee is not then covered by the Company’s
disability insurance program, the Employee’s Disability status shall be
determined using the same criteria and by the same persons as provided in the
Company’s disability insurance program, in consultation with the Committee as
needed.


Page | 4

--------------------------------------------------------------------------------




c.    Change in Control. Notwithstanding any other provisions of this
Performance Award Agreement, the provisions of this Paragraph 7.c shall apply
following a Change in Control.
(i)
If a Change in Control shall occur prior to the Payment Date and the successor
company does not assume, convert, continue, or otherwise replace the PSUs on
proportionate and equitable terms, to the extent not previously vested or
forfeited, then the PSUs shall become fully time-based vested, shall be subject
to the performance requirements set forth in subparagraph (iii) below, and shall
be paid no later than thirty (30) days after the date of the Change in Control
pursuant to and in accordance with the requirements of Treasury Regulations
1.409A-3(j)(4)(ix)(B) (related to termination of all similar plans and
agreements subject to Code Section 409A).

(ii)
If a Change in Control shall occur prior to the Payment Date and the successor
company does assume, convert, continue or otherwise replace the PSUs on
proportionate and equitable terms, then the PSUs shall be vested and paid as
provided in the following sentence and shall be subject to the performance
requirements set forth in subparagraph (iii) below. To the extent not previously
vested or forfeited, the PSUs shall vest on the Vesting Date provided the
Employee is employed on the Vesting Date. If the employment of the Employee is
terminated without Cause or due to the Employee’s Retirement, in each case
within twenty-four (24) months following the Change in Control, then the PSUs
earned in accordance with subparagraph (iii) below shall vest upon such
termination of employment and shall be paid within ninety (90) days following
the Employee’s separation from service (as defined in Paragraph 23.a) subject to
any applicable six-month delay. If the employment of the Employee is terminated
without Cause or due to the Employee’s Retirement after twenty-four (24) months
following the Change in Control, then the PSUs earned in accordance with
subparagraph (iii) below shall vest upon such termination of employment but
shall be paid on the Payment Date. If the employment of the Employee is
terminated due to the Employee’s death or Disability, then the PSUs earned in
accordance with subparagraph (iii) below shall vest upon such death or
Disability but shall be paid upon the Payment Date set forth in Paragraph 9.a.
If the Employee is terminated for Cause, all PSUs shall be immediately
forfeited.

(iii)
For PSUs subject to subparagraphs (i) and (ii) above, (i) if a Change in Control
occurs during the Performance Period, then (A) attainment of performance with
regard to the Performance Goals shall be based on the stock price provided to
shareholders for each share of Common Stock under the definitive agreement
governing the Change in Control, as determined by the members of the Committee
in place immediately prior to the Change in Control and (B) the Minimum
Performance Requirement shall not apply, but (ii) if a Change in Control occurs
after the end of the Performance Period but before the Payment Date, then the
Performance Requirements under



Page | 5

--------------------------------------------------------------------------------




Paragraph 2.b shall apply. For PSUs subject to subparagraphs (i) and (ii) above,
the forfeiture provision in Paragraph 4.b shall not apply following the
Employee’s Termination Date.
(iv)
For purposes of this Paragraph 7.c, a Change in Control shall have the meaning
set forth in the Plan, provided that such definition shall be interpreted and
applied in a manner that complies with Code Section 409A.

8.    Definition of Employment and Termination Date. For purposes of this
Performance Award Agreement, “employment” means employment by the Company and/or
its subsidiary (as “subsidiary” is defined under the Plan). “Termination Date”
means the date upon which the Employee is separated from employment, whether
voluntary or involuntary. Neither the transfer of the Employee from employment
by the Company to employment by a subsidiary, nor the transfer of the Employee
from employment by a subsidiary to employment by the Company, nor the transfer
of the Employee from employment by a subsidiary to employment by another
subsidiary shall be deemed to be a termination of employment of the Employee.
Furthermore, except as required in Paragraph 23.a (related to a permanent
reduction in hours), in no event shall employment be deemed terminated under
this Performance Award Agreement unless and until the Employee’s employment by
the Company, to the extent applicable, and each of its subsidiaries, to the
extent applicable, is terminated such that the Employee is no longer employed by
the Company or any of its subsidiaries. Moreover, the employment of the Employee
shall not be deemed to have been terminated because of absence from active
employment on account of temporary illness or during authorized vacation or
during temporary leaves of absence from active employment granted by the Company
or a subsidiary for reasons of professional advancement, education, health, or
government service, or during military leave for any period if the Employee
returns to active employment within ninety (90) days after the termination of
military leave, or during any period required to be treated as a leave of
absence by virtue of any valid law or agreement. Notwithstanding the above, for
purposes of determining the time of payment of PSUs upon an involuntary
termination of employment or due to Retirement within twenty-four (24) months
following a Change in Control under Paragraph 7.c(ii), any termination must be a
separation from service as defined in Paragraph 23.a. Subject to the requirement
of Code Section 409A, the Plan Administrator’s determination in good faith
regarding whether a termination of employment of any type or Disability has
occurred shall be conclusive and determinative.
9.    Issuance and Delivery of Shares; Ownership Rights.
a.    Issuance and Delivery of Shares. With respect to PSUs that become vested
as provided in Paragraph 5, 6 or 7, the shares of Common Stock will be issued
and delivered to the Employee via electronic delivery to the Employee’s account
with the Company’s stock plan administrator on the Payment Date and will be
freely transferable by the Employee (subject to compliance with applicable
securities laws). The Committee may change the above procedure for issuance and
delivery of shares of Common Stock at any time but may not change the Payment
Date except to the extent allowed under Code Section 409A. Notwithstanding any
other provision of this Performance Award Agreement, the issuance and delivery
of the shares of Common Stock


Page | 6

--------------------------------------------------------------------------------




under this Paragraph 9 shall be subject to the requirements of Paragraph 12,
including restrictions on transfer as provided therein to the extent applicable.
b.    Ownership Rights and Dividend Equivalents. The Employee has no voting or
ownership rights with regard to the shares of Common Stock underlying the PSUs
prior to the issuance of such shares. The Employee shall be credited with
dividend equivalents for all dividends paid with record dates subsequent to the
Grant Date and prior to the Payment Date. The Employee shall be entitled to
receive such dividend equivalents in cash to the extent the underlying PSUs are
vested and earned and shall in all events be paid at the same time as the PSUs
are paid. To the extent any nonvested PSUs are forfeited, the dividend
equivalents attributable to such PSUs shall also be forfeited. After the
issuance and delivery of the shares of Common Stock, the Employee shall have all
voting and ownership rights as provided to other shareholders.
10.    Reorganization of Company and Subsidiaries. The existence of this
Performance Award Agreement shall not affect in any way the right or power of
the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the PSUs or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
11.    Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (each a “Recapitalization Event”), then for all purposes references
herein to Common Stock or to PSUs shall mean and include all securities or other
property (other than cash) that holders of Common Stock of the Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the PSUs.
12.    Certain Restrictions. By accepting the Performance Award, the Employee
agrees that if at the time of delivery of the shares of Common Stock issued
hereunder any sale of such shares is not covered by an effective registration
statement filed under the Securities Act of 1933 (the “Act”), the Employee will
acquire the Common Stock for the Employee’s own account and without a view to
resale or distribution in violation of the Act or any other securities law, and
upon any such acquisition the Employee will enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with the Act or any other securities law or with this
Performance Award Agreement.
13.    Confidentiality. By accepting the Performance Award, the Employee agrees
that both during the Employee’s employment with the Company and thereafter, the
Employee will (i) exercise the utmost diligence to protect and safeguard
Confidential Information; (ii) not use or disclose to any third party the
Company’s and/or its subsidiaries’ Confidential Information, except in the
faithful performance of the Employee’s duties for the Company or as required by
law; and


Page | 7

--------------------------------------------------------------------------------




(iii) not use, directly or indirectly, for the Employee’s own benefit or for the
benefit of another, any Confidential Information.  For purposes of this
Performance Award Agreement, Confidential Information includes trade secrets and
other confidential and proprietary information and materials pertaining to,
among other things:  (a) designs (including garment and fabric) and fashion
trends; (b) sourcing, manufacturing, merchandising, licensing and supply chain
processes, techniques and plans; (c) advertising, marketing and promotional
plans;  (d) technical and business strategies and processes;  (e) sales,
revenues, profits, margin, expenses, and other financial information;  (f)
relationships between the Company and its customers, its vendors and its
employees;  (g) customers’ personal identifying information;  (h) stores and
real estate, including expansion and relocation plans; (i) store operations,
including policies and procedures; (j) compensation, benefits, performance
history and other information relating to the Company’s and/or its subsidiaries’
employees; and (k) acquisitions, mergers, divestitures, and agreements regarding
franchising and distribution.  Confidential Information does not include
information that is, or becomes, generally known within the industry or
generally available to the public (unless through the Employee’s improper
disclosure).   The purpose of this provision is to protect the Company’s and/or
its subsidiaries’ legitimate interest in maintaining the confidentiality of its
private business information; accordingly, nothing herein is intended to or
shall be construed to prohibit communications among associates regarding their
compensation or any other terms and conditions of employment.  Nothing in this
Performance Award Agreement is intended to or will be used in any way to limit
the Employee’s rights to communicate with a government agency, as provided for,
protected under or warranted by applicable law.
14.    Non-Competition. By accepting the Performance Award, the Employee agrees
that during the Restricted Period (as defined below), the Employee will not,
directly or indirectly, perform any job, task, function, skill, or
responsibility for a Competing Business within the Restricted Territory that the
Employee has provided for the Company (or its subsidiaries) within the twelve
(12) month period immediately preceding the Employee’s Termination Date.  For
purposes of this Performance Award Agreement, a Competing Business shall mean
any direct competitor of the Company which, in general, means a specialty
retailer of: (i) better women’s intimate apparel, sleepwear and bath and body
products; or (ii) better women’s apparel whose target customers are 35 years of
age or older and have an annual household income of $75,000 or more. Competing
Business includes, but is not limited to: The J. Jill Group, Inc., L Brands,
Inc., Soft Surroundings Holdings, LLC, The Talbots, Inc., GAP, Inc., Victoria’s
Secret Stores, Inc., and Ascena Retail Group, Inc.  The “Restricted Period”
means the twelve (12) month period immediately after the Employee’s Termination
Date. The “Restricted Territory” means where Company’s products are marketed as
of the Employee’s Termination Date. The Employee acknowledges that the foregoing
restrictions may impair the Employee’s ability to engage in certain business
activities during the defined period, but acknowledges that these restrictions
are reasonable consideration for the grant of the Performance Award hereunder.
15.    Nonsolicitation of Employees. By accepting the Performance Award, the
Employee agrees that during the Restricted Period, the Employee will not
directly or indirectly solicit, induce or encourage any Company employee
(including any Company’s subsidiaries’ employee) to terminate or alter his or
her relationship with the Company and/or its subsidiaries.     


Page | 8

--------------------------------------------------------------------------------




16.    Nonsolicitation of Customers, Suppliers, and Business Associates. By
accepting the Performance Award, the Employee agrees that during the Restricted
Period, the Employee will not directly or indirectly induce, solicit or
encourage any customer, supplier or other business associate of the Company to
terminate or alter its relationship with the Company and/or its subsidiaries, or
introduce, offer or sell to or for any customer or business associate, any
products or services that compete with a Company product, service, marketing
item, or other item which presently exists, or which was under development or
active consideration during the Employee’s employment with the Company.
17.    Non-Disparagement.   By accepting the Performance Award, both during the
Employee’s employment with the Company and thereafter, the Employee agrees that
the Employee shall not, directly or indirectly, disparage the Company, or its
successors, corporate affiliates, assigns, officers, directors, shareholders,
attorneys, employees, agents, trustees, representatives, or insurers. Such
prohibited disparagement shall include communicating or disclosing any
information or communications to anyone or entity which is intended to or has
the effect of having any negative impact on the Company, its business or
reputation in the marketplace or otherwise.
18.    Reasonable Cooperation.  By accepting the Performance Award, the Employee
acknowledges and agrees that, during the course of the Employee’s employment
with the Company, the Employee will be involved in, and may have information or
knowledge of, business matters that may become the subject of legal action,
including threatened litigation, investigations, administrative proceedings,
hearings or disputes. As such, upon reasonable notice, both during the
Employee’s employment with the Company and for a period of five (5) years after
the Employee’s Termination Date, the Employee agrees to cooperate fully with any
investigation into, defense or prosecution of, or other involvement in, claims
to which the Employee has personal and relevant knowledge that are or may be
made by or against the Company. This agreement to cooperate includes talking to
or meeting with such persons at times and in such places as the Company and the
Employee reasonably agree to, as well as giving truthful evidence and truthful
testimony. The Company shall reimburse the Employee for reasonable out-of-pocket
expenses actually incurred in connection with such assistance. The Employee also
promises to notify the Company within five (5) days if the Employee is
subpoenaed or contacted by a third party seeking information about Company
activities.
19.    Noncompliance Reporting. By accepting the Performance Award, the Employee
agrees that if, at any time, the Employee learns of information suggesting
conduct by an officer or employee of the Company (including of the Company’s
subsidiaries) or a member of the Company’s Board of Directors that is unlawful,
unethical, or constitutes a material violation of any Company policy, regardless
of the source of such information, the Employee will report promptly such
information to the Company through any of the Company’s internal mechanisms
available for the reporting of such conduct such as, for instance, the Company’s
Ethics and Compliance Hotline. Nothing in this Performance Award Agreement is
intended to or will be used in any way to limit the Employee’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.
20.    Amendment and Termination. No amendment or termination of this
Performance Award Agreement which would impair the rights of the Employee shall
be made by the Board of


Page | 9

--------------------------------------------------------------------------------




Directors, the Committee or the Plan Administrator at any time without the
written consent of the Employee. No amendment or termination of the Plan will
adversely affect the right, title and interest of the Employee under this
Performance Award Agreement or to the Performance Award granted hereunder
without the written consent of the Employee.
21.    No Guarantee of Employment. This Performance Award Agreement shall not
confer upon the Employee any right with respect to continuance of employment or
other service with the Company or any subsidiary, nor shall it interfere in any
way with any right the Company or any subsidiary would otherwise have to
terminate such Employee’s employment or other service at any time.
22.    Withholding of Taxes. The Company shall have the right to (i) make
deductions from the number of shares of Common Stock otherwise deliverable upon
satisfaction of the conditions precedent under this Performance Award Agreement
(and other amounts payable under this Performance Award Agreement) in an amount
sufficient to satisfy withholding of any federal, state or local taxes required
by law, or (ii) take such other action as may be necessary or appropriate to
satisfy any such tax withholding obligations, provided, in any event, the
Company shall withhold only the minimum amount necessary to satisfy applicable
statutory withholding requirements unless the Employee has elected to have an
additional amount (up to the maximum allowed by law) withheld.
23.    Tax Provisions.
(i)    Code Section 409A Compliance. This Performance Award Agreement is
intended to comply with the requirements of Code Section 409A and any right or
benefit which is provided pursuant to or in connection with this Performance
Award Agreement which is considered to be nonqualified deferred compensation
subject to Code Section 409A (referred to as a “409A Award”) shall be provided
and paid in a manner, and at such time and in such form, as complies with the
applicable requirements of Code Section 409A to avoid the unfavorable tax
consequences provided therein for non-compliance. Consequently, this Performance
Award Agreement is intended to be administered, interpreted and construed in
accordance with the applicable requirements of Code Section 409A.
Notwithstanding the foregoing, the Employee and his or her successor in interest
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on the Employee or his or her successor in
interest in connection with this Performance Award Agreement (including any
taxes and penalties under Code Section 409A); and neither the Company nor any of
its affiliates shall have any obligation to indemnify or otherwise hold the
Employee or his or her successor in interest harmless from any or all of such
taxes or penalties.
Except as permitted under Code Section 409A, any 409A Award payable to the
Employee or for his or her benefit with respect to the Performance Award may not
be reduced by, or offset against, any amount owing by the Employee to the
Company or any of its affiliates.
To the extent that entitlement to payment of any 409A Award occurs due to
termination or cessation of employment, termination or cessation of employment
shall be read to mean a “separation from service” within the meaning of Code
Section 409A. A “separation from service” shall occur where it is reasonably
anticipated that no further services will be performed after that date or that
the level


Page | 10

--------------------------------------------------------------------------------




of bona fide services the Employee will perform after that date (whether as an
employee or independent contractor of the Company or an affiliate) will
permanently decrease to less than twenty percent (20%) of the average level of
bona fide services performed over the immediately preceding thirty-six (36)
month period.  Continued services solely as a director of the Company or an
affiliate shall not prevent a separation from service from occurring by the
Employee as permitted by Code Section 409A. Where entitlement to payment occurs
by reason of a separation from service and the Employee is a “specified
employee” (within the meaning of Code Section 409A, as applicable to the Company
and its affiliates and using the identification methodology selected by the
Company from time to time in accordance with Code Section 409A) on the date of
his or her “separation from service”, then payment of such 409A Award shall be
delayed (without interest) until the first business day after the end of the six
(6) month delay period required under Code Section 409A or, if earlier, after
the Employee’s death.
b.    No Guarantee of Tax Consequences. Neither the Company nor any subsidiary
or successor nor the Plan Administrator or Committee makes any commitment or
guarantee that any federal or state tax treatment will apply or be available to
any person eligible for benefits under this Performance Award Agreement.
24.    Entire Agreement. This Performance Award Agreement constitutes and
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior or contemporaneous oral or written
agreements.
25.    Severability. In the event that any provision of this Performance Award
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Performance Award Agreement and this Performance Award
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
26.    Governing Law. This Performance Award Agreement shall be construed in
accordance with the laws of the State of Florida to the extent federal law does
not supersede and preempt Florida law.
27.    Miscellaneous Provisions.
a.    Not a Part of Salary. The grant of this Performance Award is not intended
to be a part of the salary of the Employee.
b.    Conflicts with Any Employment Agreement. Notwithstanding Paragraph 24
above, if the Employee has an employment or change in control agreement with the
Company or any of its subsidiaries (an “Employment Agreement”) which contains
different or additional provisions relating to vesting of restricted stock unit
awards, or otherwise conflicts with the terms of this Performance Award
Agreement, the provisions of the Employment Agreement shall govern.
c.    Independent Covenants. The Employee acknowledges that the promises set
forth herein by either party are independent of each other and are independent
of any other provision in any other agreement between the Employee and the
Company and the existence of any claim or


Page | 11

--------------------------------------------------------------------------------




cause of action the Employee may have against the Company shall not constitute a
defense to enforcement of the Employee’s promises herein.
d.    Electronic Delivery and Signatures. The Employee hereby consents and
agrees to electronic delivery of share(s) of Common Stock, Plan documents, proxy
materials, annual reports and other related documents. The Company has
established procedures for an electronic signature system for delivery and
acceptance of Plan documents (including documents relating to any programs
adopted under the Plan and this Performance Award Agreement). The Employee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Employee consents and agrees that any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.
e.    Plan and Prospectus. A copy of the Plan, as well as a prospectus for the
Plan, has been provided to the Employee, and the Employee acknowledges receipt
thereof.
28.    Clawback Provision. As a condition of receiving the Performance Award,
the Employee acknowledges and agrees that the Employee’s rights, payments and
benefits with respect to the PSUs and the shares of Common Stock underlying the
PSUs shall be subject to such recovery or clawback as may be required pursuant
to any applicable federal or other law or regulation, any applicable listing
standard of any national securities exchange or system on which the Common Stock
is then listed or reported or the terms of the Company’s Incentive Compensation
Clawback Policy or similar policy as may be adopted from time to time by the
Board of Directors or the Committee, which could in certain circumstances
require repayment or forfeiture of the PSUs or any shares of Common Stock or
other cash or property received with respect to the PSUs. Except where offset
of, or recoupment from, incentive compensation covered by Code Section 409A is
prohibited by Code Section 409A, to the extent allowed by law and as determined
by the Committee, the Employee agrees that such repayment may, in the discretion
of the Committee, be accomplished by withholding of future compensation to be
paid to the Employee by the Company. Any recovery of incentive compensation
covered by Code Section 409A shall be implemented in a manner which complies
with Code Section 409A.


To evidence its grant of the Performance Award and the terms, conditions and
restrictions thereof, the Company has signed this Performance Award Agreement as
of the Grant Date. This Performance Award Agreement shall not become legally
binding unless the Employee has accepted this Performance Award Agreement within
thirty (30) days after the Grant Date by signing below. If the Employee fails to
timely accept this Performance Award Agreement, the grant of the Performance
Award shall be cancelled and forfeited ab initio.




Page | 12

--------------------------------------------------------------------------------




ACKNOWLEDGED AND ACCEPTED














_______________________
[______________]
EMPLOYEE


CHICO’S FAS, INC.










By:          
[Bonnie R. Brooks]
[Chief Executive Officer and President]





Page | 13

--------------------------------------------------------------------------------


Exhibit 10.65


Exhibit 1 to Performance Award Agreement
Grant Date:    <<date>>
Vesting Date: <<date>>
Payment Date: <<date>>
Target PSU:    <<#>> Units
Performance Period: <<date>> through <<date>>


Minimum Performance Requirement: In order to be eligible to vest in any PSUs,
the Company must achieve <<#>> quarters of positive comparable sales growth (at
the Company level)* during the Performance Period.


Performance Goals and Payouts:


Performance Level
Highest Stock Price Achieved**
Payout as Percentage of Target***
Threshold Performance Goal
<<$>>
<<%>>
Target Performance Goal
<<$>>
<<%>>
Maximum Performance Goal
<<$>> or higher
<<%>>
* To constitute a quarter of positive comparable sales growth,
quarter-to-quarter growth must be above 0%; improvement in comparable sales
while quarter-to-quarter comparisons remain negative (i.e., below 0%) is not
sufficient to constitute a quarter of positive comparable sales growth.


** “Highest Stock Price” means the highest twenty (20) trading day average
closing price of the Common Stock during the last <<#>> quarters of the
Performance Period (<<date>> through <<date>>).


*** If performance for Performance Period is between the Threshold and Target or
between the Target and Maximum Performance Goals, the “Percentage of Target”
achieved will be determined by applying straight line interpolation to both the
Highest Stock Price achieved and the payout as percentage of Target.





Any fractional PSU earned will be rounded up or down to the nearest whole PSU.
No payout will be made if Minimum Performance Requirement is not met or if the
Threshold Performance Goal is not met.





Page | 1

